DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .











Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 6, 8-10, 12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over PARK Sangmin et al (US 20190029065), hereinafter Park, in view of YANG Shuigen et al (US 20200178168), hereinafter Yang.
Regarding claims 1 and 15, Park teaches, a method / a non-transitory computer-readable medium storing instructions, comprising: 
receiving, by a device and from a user equipment, single-network slice selection assistance information (S-NSSAI) (Park: [525] teaches UE sending an S-NSSAI),
identifying, by the device, a slice differentiator (SD) field associated with the S-NSSAI (Park: [525] teaches S-NSSAI comprises SD information (i.e. field)).
Park does not expressly teach, determining, by the device, a resource sharing configuration (RSC) associated with the S- NSSAI, and selecting, by the device, a network slice instance (NSI) based on information associated with the SD field of the S-NSSAI and the RSC associated with the S-NSSAI.
However, in the same field of endeavor, Yang teaches, determining, by the device, a resource sharing configuration (RSC) associated with the S- NSSAI; (Yang: [87], [92] teaches selecting an NSSI (network slice subnet instance) based on S-NSSAI. NSSI represent RSC, in line with Spec para [11] “Furthermore, some implementations described herein can use NSSIs as resource sharing configurations (RSCs) and define a relationship between the S-NSSAI and an RSC”), and selecting, by the device, a network slice instance (NSI) based on information associated with the SD field of the S-NSSAI and the RSC associated with the S-NSSAI (Yang: [88] suggests selecting NSSIs for the selection of NSI, which 
Regarding claim 15, Yang further teaches a non-transitory computer-readable medium storing instructions (Yang: [55]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park’s method/computer medium to include selecting NSSIs for a NSI based on SD associated with S-NSSAI.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a network slice selection method so that access of the UE to the telecommunications network is maintained for the next generation mobile network (Yang: [3], [5]).
Regarding claim 8, Park teaches, a device, comprising: 
one or more processors to: 
receive, from a user equipment, single-network slice selection assistance information (S-NSSAI) (Park: [525] teaches UE sending an S-NSSAI),
wherein the S-NSSAI includes a slice/service type (SST) field and a slice differentiator (SD) field (Park: [525] teaches S-NSSAI comprises SST and SD information (i.e. field)).
determine a resource sharing configuration (RSC) associated with the S-NSSAI, and select a network slice instance (NSI) based on information associated with the SD field, the SST field of the S-NSSAI, and the RSC associated with the S-NSSAI.
However, in the same field of endeavor, Yang teaches, determine a resource sharing configuration (RSC) associated with the S-NSSAI (Yang: [87], [92] teaches selecting an NSSI (network slice subnet instance) based on S-NSSAI. NSSI represent RSC, in line with Spec para [11] “Furthermore, some implementations described herein can use NSSIs as resource sharing configurations (RSCs) and define a relationship between the S-NSSAI and an RSC”), and select a network slice instance (NSI) based on information associated with the SD field, the SST field of the S-NSSAI, and the RSC associated with the S-NSSAI (Yang: [88] suggests selecting NSSIs for the selection of NSI, which comprises NSSIs, and further teaches that NSSI and NSI selection is based on SST and SD associated with S-NSSAI).
Yang further teaches one or more processors (Yang: [39]).


This would have been obvious because it would motivate one of ordinary skill in the art to provide a network slice selection method so that access of the UE to the telecommunications network is maintained for the next generation mobile network (Yang: [3], [5]).
Regarding claims 2, 9 and 16, Park, in view of Yang, teaches the method/device/CRM, as outlined in the rejection of claims 1, 8 and 15.
Park further teaches, wherein the S-NSSAI is associated with a network (Park: [9] “single (S)-NSSAI corresponding to a network slice”), and wherein the SD field includes at least one or more of: 
a network slice type (NEST) field that identifies one or more characteristics of the network that are to be supported by the NSI, 
a service field, of the network, that is to be utilized by the user equipment (Park: [525] teaches SD contains Service Provider information. This satisfies “one or more of” criteria of the claim),
an entity association field associated with the user equipment, or an inter-slice priority level (ISPL) field that identifies that a particular NSI that is mapped to the S-NSSAI has a priority relative to other NSIs of the network.
Regarding claims 4, 12 and 17, Park, in view of Yang, teaches the method/device/CRM, as outlined in the rejection of claims 1, 8 and 15.
Park does not expressly teach, further comprising: determining, based on the RSC associated with the S-NSSAI, whether the S-NSSAI is associated with a first NSI; and selectively mapping the S-NSSAI to: the first NSI when the S-NSSAI is determined to be associated with the first NSI, or a second NSI that is formed according to the RSC associated with the S-NSSAI when it is determined that the S-NSSAI is not associated with the first NSI.
However, in the same field of endeavor, Yang teaches, further comprising: determining, based on the RSC associated with the S-NSSAI, whether the S-NSSAI is associated with a first NSI, and selectively mapping the S-NSSAI to: the first NSI when the S-NSSAI is determined to be associated with the first NSI, or a second NSI that is formed according to the RSC associated with the S-NSSAI when it is determined that the S-NSSAI is not associated with the first NSI (Yang: [88], [106, [108] teaches selecting a NSI, a first or a second, based on NSSI associated with S-NSSAI).

This would have been obvious because it would motivate one of ordinary skill in the art to provide a network slice selection method so that access of the UE to the telecommunications network is maintained for the next generation mobile network (Yang: [3], [5]).
Regarding claims 6, 14 and 18, Park, in view of Yang, teaches the method/device/CRM, as outlined in the rejection of claims 1, 8 and 15.
Park does not expressly teach, wherein determining the RSC comprises: determining resource layers that can be shared with another user equipment associated with the S-NSSAI or another user equipment associated with another S-NSSAI, wherein the RSC is determined based on the resource layers.
However, in the same field of endeavor, Yang teaches, wherein determining the RSC comprises: determining resource layers that can be shared with another user equipment associated with the S-NSSAI or another user equipment associated with another S-NSSAI, wherein the RSC is determined based on the resource layers (Yang: [85] “From the perspective of use, network ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park’s method/device/CRM to include determining resource layers that can be shared with another user equipment associated with the S-NSSAI or another user equipment associated with another S-NSSAI, wherein the RSC is determined based on the resource layers.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a network slice selection method so that access of the UE to the telecommunications network is maintained for the next generation mobile network (Yang: [3], [5]).
Regarding claims 10 and 19, Park, in view of Yang, teaches the device/CRM, as outlined in the rejection of claims 9 and 15.
Park further teaches, wherein determining the RSC comprises: determining that the S-NSSAI is not associated with a specific RSC, determining, based on the S-NSSAI not being associated with a specific RSC, that the S- NSSAI is associated with a default RSC, and determining that the RSC is the default RSC (PARK: [436] “In this case, when the UE provides the requested NSSAI to the network, a UE select a default network slice.”, teaching selection of a default network slice comprising NSSI (i.e. RSC), when S-NSSAI does not have a proper network slice).
Park does not expressly teach, wherein determining whether the S-NSSAI is associated with an NSI comprises: determining, based on the RSC being the default RSC, whether the S-NSSAI is associated with an NSI of the network based on at least one of: a network service type (NEST) of the S-NSSAI, or a service/slice type (SST) of the S-NSSAI.
However, in the same field of endeavor, Yang teaches, wherein determining whether the S-NSSAI is associated with an NSI comprises: determining, based on the RSC being the default RSC, whether the S-NSSAI is associated with an NSI of the network based on at least one of: 
a network service type (NEST) of the S-NSSAI, or 
a service/slice type (SST) of the S-NSSAI (Yang: [88] “Single Network Slice Selection Assistance Information (S-NSSAI): used to identify a network slice. It consists of two parts: (1) Slice/Service Type (SST) for pointing to the desired 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park’s device/CRM to include determining whether the S-NSSAI is associated with an NSI comprises: determining, based on the RSC being the default RSC, whether the S-NSSAI is associated with an NSI of the network based on at least one of: a network service type (NEST) of the S-NSSAI, or a service/slice type (SST) of the S-NSSAI.  
This would have been obvious because it would motivate one of ordinary skill in the art to provide a network slice selection method so that access of the UE to the telecommunications network is maintained for the next generation mobile network (Yang: [3], [5]).
Regarding claim 20, Park, in view of Yang, teaches the CRM, as outlined in the rejection of claim 15.
Park further teaches, the S-NSSAI is received in at least one of: a request from the user equipment to register the user equipment with the network (Park: [9] teaches S-NSSAI is received at Registration. This satisfies “or” criteria of the claim), or a request to initiate a PDU session.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Yang, as applied to claim 1 above, and further in view of Faccin Stefano et al (US20180270712), hereinafter Faccin.
Regarding claim 3, Park, in view of Yang, teaches the method, as outlined in the rejection of claim 2.
Park and Yang do not expressly teach, wherein the ISPL field includes a priority identifier that identifies a priority level of the NSI that is to be selected from the S-NSSAI, and wherein selecting the NSI comprises: selecting the NSI based on the priority level of the NSI.
However, in the same field of endeavor, Faccin teaches, wherein the ISPL field includes a priority identifier that identifies a priority level of the NSI that is to be selected from the S-NSSAI, and wherein selecting the NSI comprises: selecting the NSI based on the priority level of the NSI (Faccin: [104] teaches SD may contain information (i.e. field) “for selecting a network slice instance from the one or more network slice instances that comply with the indicated SST”, which implies priority information associated with NSI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park’s method to include selecting the NSI based on the priority level of the NSI.
.

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Yang, as applied to claims 1 and 8 above, and further in view of FERDI Samir et al (US20210289351), hereinafter Ferdi.
Regarding claims 7 and 11, Park, in view of Yang, teaches the method, as outlined in the rejection of claims 1 and 8.
Park and Yang do not expressly teach, wherein the S-NSSAI is configured to have a length of 32 bits, and wherein 8 bits are allocated to a slice/service type (SST) field and 24 bits are allocated to the SD field.
However, in the same field of endeavor, Ferdi teaches, wherein the S-NSSAI is configured to have a length of 32 bits, and wherein 8 bits are allocated to a slice/service type (SST) field and 24 bits are allocated to the SD field (Ferdi: Fig. 3, [34] teaches S-NSSAI is 32 bits, SST is 8 bits and SD is 24 bits).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park’s method/device to 
This would have been obvious because it would motivate one of ordinary skill in the art to provide solutions that ensure confidentiality protection of NSSAI when required and when exchanged between a UE and a Network (Ferdi: [29]).

Allowable Subject Matter
Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Duan, U.S. Publication No. 20200077327 - SERVICE PROCESSING METHOD AND DEVICE.
Ianev, U.S. Publication No. 20210337380 - PRIVACY CONSIDERATIONS FOR NETWORK SLICE SELECTION.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 
/MAHBUBUL BAR CHOWDHURY/Examiner, Art Unit 2472